Citation Nr: 1812610	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  06-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for nerve disorder, including, but not limited to, diabetic peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from November 1976 to August 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied service connection for neuropathy, claimed as secondary to the service-connected diabetes mellitus (diabetic peripheral neuropathy).  

In October 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In March 2017, the Board remanded the issue for additional development of the record.  

Also, in a March 2017 decision, the Board reopened previously denied claims of service connection for hearing loss and tinnitus, and remanded those issues for additional development of the record.  Before the case was returned to the Board, the RO granted service connection for hearing loss and tinnitus.  In an August 2017 rating decision, the RO effectuated the grants of service connection for hearing loss and tinnitus, and assigned initial ratings and effective dates for those grants of service connection.  To the Board's knowledge, the Veteran has not submitted a Notice of Disagreement (NOD) with either the effective date assigned for the grants of service connection or the initial ratings assigned.  As such, those issues are no longer on appeal or before the Board at this time.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange during service.  

2.  The Veteran has a diagnosis of peripheral neuropathy of the upper and lower extremities, which was first manifested many years following discharge from service, and is not otherwise shown to be related to any disease or injury in service, including Agent Orange exposure; and, is less likely than not secondary to the service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for a nerve disorder, to include peripheral neuropathy of the upper and lower extremities, have not been met.  38 U.S.C.§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A (2012); 38 C.F.R. §  3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the March 2017 Board Remand, the Veteran was afforded a VA examination with a medical opinion in June 2017 as to the likely etiology of his claimed disabilities.  The report provided by the VA examiner reflects that the record was thoroughly reviewed and an appropriate physical examination was conducted, and the examiner rendered findings that are responsive to the Board's remand directives.  The Board therefore concludes that the June 2017 VA examination report and medical opinion is sufficient for a fair adjudication of the claim.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

In November 2017, the Veteran submitted additional medical evidence in support of his claim, along with a waiver of review in the first instance by the Agency of Original Jurisdiction.  Accordingly, the Board may proceed without prejudice.

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Service Connection

The Veteran asserts that he has neuropathy secondary to his service-connected diabetes.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (d)(6)(i).  The presumption requires the Veteran's actual presence in Vietnam, inclusive of the inland waterways of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008).  

The Veteran served in the Republic of Vietnam from April 1967 to April 1968; thus, his exposure to Agent Orange is presumed.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  

The Veteran was diagnosed with diabetes in approximately 2008, and service connection for diabetes mellitus has been established on a presumptive basis as secondary to in-service Agent Orange exposure.  

Early onset peripheral neuropathy is also presumed to be due to in-service Agent Orange exposure under 38 C.F.R. § 3.309(e), but only if it is manifested to a degree of 10 percent or more within one year of the last date of in-service exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

In this case, the Veteran does not assert, and the evidence does not show, that the Veteran developed peripheral neuropathy within a year of exposure to herbicides in Vietnam.  The Veteran denied any pain, numbness, or tingling in his extremities at a December 1993 VA Agent Orange examination, which was conducted over 20 years following service in Vietnam, and the service treatment records (STRs) are negative for peripheral neuropathy symptoms.  

Thus, service connection for peripheral neuropathy on a presumptive basis is not warranted.  Likewise, as there is no indication in the record that his current symptoms are related to Agent Orange exposure in service, service connection on a direct basis is not warranted.  

Nevertheless, service connection has been established for diabetes mellitus, and the Veteran believes he has peripheral neuropathy secondary to his diabetes; i.e., diabetic peripheral neuropathy.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Although the Veteran sincerely believes that his peripheral neuropathy is of diabetic origin, his opinion in this regard is not competent for resolving the issue because the diagnosis and etiology of peripheral neuropathy requires objective evidence and medical expertise not capable of lay observation.  The Veteran is certainly competent to describe his observable symptoms including pain, numbness and tingling in the extremities; however, his assertions as to causation are not probative.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A review of the medical evidence in this case, as explained below, does not support the Veteran's contentions.  

A November 2011 VA Agent Orange examination notes a diagnosis of peripheral neuropathy, but it appears that the diagnosis is based on the Veteran's self-reported history of symptoms and the fact that he also has a diagnosis of diabetes.  However, the examiner also noted that the neurological examination was normal; and, that the Veteran's A1c was 7 in 2008 and he had been on a diet only (and not taking diabetes oral agents).  

VA outpatient treatment records from July and August 2012 note that the Veteran had peripheral neuropathy "possible due to diabetes mellitus," but no evidence of left median nerve entrapment and no symptom of neuropathic pain.  

A March 2013 VA diabetes examination notes that the Veteran's diabetes was managed by restricted diet and prescribed oral hypoglycemic agents.  The examiner opined that the Veteran did not have diabetic peripheral vascular disease or diabetic peripheral neuropathy.  The Veteran's November 2012 A1c was 6.5 percent and fasting glucose was 137.  The examiner noted that given the Veteran's short duration of diabetes and excellent glycemic control for the previous three years, he could not have developed microvascular disease including neuropathy.  The examiner also noted that there was no EMG evidence of documented neuropathy.  

The examiner acknowledged the Veteran's reports of upper and lower extremity numbness and tingling, and that a neurologist in June 2012 believed that his symptoms were consistent with a peripheral sensory polyneuropathy, or an entrapment neuropathy  The March 2013 examiner also noted, however, that the 2012 neurologist ventured that the Veteran's complaints "might be due to diabetes" but might also be secondary to rotator cuff injuries and a traumatic arthritis of the ankle.  The examiner also noted that a July 2012 EMG study failed to reveal any pathology, and no additional findings were indicated according to an August 2012 VA outpatient follow-up.  Based on the neurologist's 2012 clinical notes, the VA examiner in March 2013 concluded that the etiology of the Veteran's extremity complaints remained obscure at that time.  

An August 2014 VA diabetes benefits questionnaire indicates that the Veteran's A1c was 6.8 in July 2014, that he continued treatment with prescribed oral hypoglycemic agents; and, that he did not have related diabetic peripheral neuropathy.  

Likewise, an August 2015 VA diabetes examination report continues to show that the Veteran's diabetes was managed with diet and oral hypoglycemic agents, and his most recent A1c from April 2015 was 6.4 percent with a fasting plasma glucose of 135 MG/DL.  However, the report also indicates that the Veteran had a diagnosis of diabetic nephropathy and "possibly diabetic neuropathy."  A corresponding September 2015 VA diabetic sensory-motor peripheral neuropathy examination indicates that the Veteran has diabetic polyneuropathy of all four extremities, and notes that it was diagnosed in June 2012, even though a July 2012 EMG study was normal.  

A VA examination from July 2016 confirms that the Veteran has a diagnosis of mild incomplete sensory loss on the left side, but specifically indicated that the Veteran has no findings of diabetic polyneuropathy.  The examiner, Dr. U, was the chief of neurology at a VA medical center, and he provided a complete rationale for why the Veteran's symptoms were not secondary to his diabetes, and opined that his symptoms were most consistent with a prior stroke.  

More specifically, the examiner noted that neuropathy in diabetes is thought to arise from sustained significant hyperglycemia causing shunting of glucose down the sorbitol pathway with subsequent damage to myelin and/or due to vascular involvement of the vasa nervorum causing axonal loss; and, in the Veteran's case, he had neither sustained nor significant elevations in blood sugar making the presence of diabetic neuropathy less likely.

A September 2016 private treatment record notes that the Veteran sought a second opinion regarding whether he had diabetic peripheral neuropathy.  According to the Veteran's self-reported history, the Veteran was diagnosed with diabetic peripheral neuropathy (which is consistent with the VA examination reports from 2015 noted above).  The private examiner noted that, "The history of presumed diabetic neuropathy is noted," and it continued to be most noticeable in the feet, whereas the history of numbness in the hands and fingers presented in a distribution of symptoms suggestive of a median nerve compression, or carpal tunnel syndrome (CTS). 

A June 2017 VA examiner noted a current disability of peripheral neuropathy of the upper and lower extremities, and indicated that it was "diabetic" peripheral neuropathy because that diagnosis was already noted in the diagnosis section.  The report indicates that EMG studies in 2010 and 2012 were abnormal, but also notes that those findings were based solely on the Veteran's self-reported history that he had EMG studies around 2010 to 2012 and was told that he had neuropathy in the bilateral upper and lower extremities.  

In a corresponding opinion, the VA examiner opined that the Veteran's peripheral neuropathy symptoms were less likely than not secondary to a service-connected condition.  The examiner noted the conflicting evidence summarized above, and found the most recent opinion by Dr. U to be most probative, because Dr. U's examination came after the prior examination reports from September 2015 and earlier, thus establishing that the earlier findings were not accurate.  Additionally, the June 2017 examiner noted that peripheral neuropathy has a variety of systemic, metabolic and toxic causes, and the most common treatable causes included diabetes hypothyroidism, and nutritional deficiencies.  

In summary, the Board finds that the evidence weighing against the claim is more probative than the evidence in support of the claim.  

As noted above, the outpatient treatment records from 2012 indicate that diabetic peripheral neuropathy was suspected as a possibility, but it was not confirmed and the 2012 objective EMG findings did not support such a diagnosis.  

Later, a March 2013 VA examination report, and an August 2014 VA diabetes benefits questionnaire indicate that the evidence did not support a finding of diabetic peripheral neuropathy, reiterating that the 2012 findings were not confirmed and not supported by EMG findings.  

Although a September 2015 VA examiner noted a diagnosis of diabetic peripheral neuropathy of all four extremities, that diagnosis was based on the Veteran's self-reported history as well as the 2012 findings, which were never confirmed.  As noted above, the September 2015 examiner indicated that EMG studies were performed sometime between 2010 and 2012, and were positive for diabetic peripheral neuropathy; however, the report also notes that these findings were based solely on the Veteran's self-reported history, and they are not consistent with the findings in the VA medical records.  

Likewise, the private September 2016 internal medicine examination report findings with respect to diabetic peripheral neuropathy are based solely on the Veteran's self-reported history and the 2012 finding of possible diabetic peripheral neuropathy.  

The Board finds most probative the June 2016 and June 2017 VA medical opinions.  First, the June 2016 VA examiner explained that the Veteran's symptoms were less likely than not secondary to diabetes because the Veteran's blood sugar testing and A1c percentages were too low to result in diabetic peripheral neuropathy, and the Veteran only required oral hypoglycemic agents and a change in diet to control his diabetes.  In other words, the Veteran's consistent level of blood glucose was inconsistent with a diabetic with diabetic neuropathy.  This opinion is based on sound medical principles and was provided by a chief of neurology at a VA medical center, a medical professional who specializes in neurological disorders.  The examiner in June 2017 agreed with Dr. U's opinion, and also noted that the more recent findings in 2016, which were similar to the 2013 findings, essentially trump the previous diagnosis of diabetic peripheral neuropathy which was never confirmed, and which would presumably still exist in 2016 if it actually existed in 2012.  In this regard, the Board does not doubt the Veteran's credibility with respect to his reported symptoms of numbness and tingling in his upper and lower extremities; however, as noted above, his opinion as to causation is not competent and is outweighed by the preponderance of the medical evidence of record.  The VA outpatient treatment records from July and August 2012 suggested that the Veteran's symptoms may possibly be due to diabetic peripheral neuropathy, but VA examiners in 2013 and 2016 specifically addressed this evidence and found that the Veteran's symptoms were not attributable to diabetes.  

Although the etiology of the Veteran's neuropathy symptoms cannot be determined without resorting to speculation, the weight of the medical evidence is against a finding that it is related to the service-connected diabetes.  

Additionally, the evidence does not otherwise suggest that it is due to in-service herbicide exposure, or some other service-connected disability.  The June 2017 examiner explained that there is no pathophysiological correlation between heart disease and peripheral neuropathy, or between the Veteran's service-connected disabilities other than diabetes, and peripheral neuropathy.  

Finally, in January 2018, the Veteran referred to a November 2017 VA treatment record which shows that the Veteran's diabetes mellitus was becoming uncontrolled on his current medication dosage, with a hemoglobin A1c of 7.8 percent, and estimated average glucose of 176 mg/dl.  The Veteran's metformin (oral hypoglycemic agent) dosage was increased.  While this evidence shows that the Veteran requires a higher dosage of oral hypoglycemic agent because his diabetes is becoming uncontrolled, the evidence does not otherwise support the Veteran's assertions that his neuropathy symptoms are caused by his diabetes.  Additionally, aggravation of the Veteran's neuropathy symptoms is not shown, and the Veteran has not asserted that his neuropathy has worsened since the increase in his blood sugar average.  

Accordingly, the preponderance of the evidence is against the claim and service connection for a nerve condition, to include diabetic peripheral neuropathy of the upper and lower extremities, is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.  

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a nerve condition, to include diabetic peripheral neuropathy of the upper and lower extremities, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


